Citation Nr: 1511031	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010.
 
2.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010.
 
3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.
 
5.  Entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010. 

6.  Entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991 and from January to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The March 2007 rating decision granted service connection for intervertebral disc syndrome with degenerative changes of the cervical spine, and assigned a 10 percent initial rating, effective from December 18, 2006, and denied an evaluation in excess of 10 percent for chronic left shoulder subluxation.  The September 2008 rating decision granted service connection for right knee degenerative arthritis, and assigned a 10 percent initial rating, effective from February 19, 2008.  During the pendency of the appeal, an August 2010 rating decision assigned a 20 percent staged initial evaluation for the service-connected cervical spine disability, and a 20 percent staged evaluation for the service-connected left shoulder disability, each effective July 14, 2010.  The August 2010 rating decision also granted separate service connection for right knee instability, and assigned a 10 percent initial rating, effective from July 14, 2010.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  The Board issued a decision in September 2011.  The portion of the September 2011 Board decision that denied the claims of: (1) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010; (2) entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010; (3) entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis; (4) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010; and (5) entitlement to an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010, was vacated in June 2014.

The claim of entitlement to an initial evaluation in excess of 10 percent for right knee instability was remanded by the Board in September 2011, and was subsequently denied in an August 2012 Board decision.  The August 2012 Board decision also remanded the issue of entitlement to a TDIU to the RO for additional development.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014). 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the August 2012 Board decision that denied the claim of entitlement to an initial evaluation in excess of 10 percent for right knee instability is vacated.


REMAND

The Veteran recently was provided VA examinations in March 2014 which assessed the current severity of his service-connected cervical spine, right knee and left shoulder disabilities.  This evidence, as well as the Veteran's updated VA treatment records, have not been previously considered by the RO in adjudicating the claims on appeal when the claims were last adjudicated by the RO in August 2010 and October 2011 Supplemental Statements of the Case (SSOCs).  The additional evidence is relevant to all of the issues addressed in this appeal, and RO consideration of this additional evidence has not been waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

The Veteran testified during his December 2014 Board hearing that he filed claims for disability in 2000 and 2012 and has been in receipt of disability benefits from the Social Security Administration (SSA) since June 2012.  The record only contains a copy of an SSA decision dated July 2004.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board observes that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW).  However, in September 2014, he revoked that service organization as his representative by indicating that he no longer wishes VFW to represent him on VA matters.  Therefore, the Veteran is unrepresented with respect to his claims.  However, VFW subsequently served as his representative with respect to the issues on appeal by entering an appearance at his December 2014 videoconference hearing.  In light of the ensuing ambiguity, the Board finds that, on remand, the RO should clarify whether the Veteran is being represented by VFW with respect to his pending claims or whether he is proceeding without representation with respect to those claims.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current representative and ensure that a VA Form 21-22 or other appropriate documentation indicating representation is associated with the claims file.  As appropriate, the Veteran should be informed that, in September 2014, he provided written revocation of his representation by the Veterans of Foreign Wars of the United States, and has no current designated representative.

2.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Durham, North Carolina dated from December 2013 to the present.  All records and/or responses received should be associated with the claims file.

4.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence, specifically including all evidence of record received since the most recent SSOCs, to include the March 2014 VA examinations.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

